Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with the applicants’ attorney Mr. Jay A. Stelacone on 2/17/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:
On page 1, lines 1-10, “HANNKE BITTNER & PARTNER
PATENTANWALTE RECHTSANWALTE
Prufeninger StraBe 1 
93049 Regensburg 
Ludwig Eichenseher    8 June 2020 
                                Vorderer Berg 6            CPR01-015-USPT 
                                92360 Muhlhausen       PE/yh 
                                Tobias Sturm 
                                TannenstraBe 7 
                                93155 Hemau” has been deleted.
On page 1, lines 13-14, “in accordance with the preamble of claim 1” has been deleted.  
On page 1, between lines 14 and 15, --BACKGROUND-- has been inserted.
On page 2, between lines 23 and 24, --SUMMARY-- has been inserted.

On page 12, between lines 6 and 7, --DETAILED DESCRIPTION OF THE DRAWINGS-- has been inserted.
IN THE ABSTRACT
On page 17 of the abstract, line 1, The present invention relates to a” has been deleted and --A-- has been inserted; line 2, “which comprises” has been deleted and --including-- has been inserted; line 5, “consisting of” has been deleted and --including-- has been inserted; line 7, “consisting of” has been deleted and --including-- has been inserted; line 8, “by means of which the pump apparatus can be driven” has been deleted and --which drives the pump apparatus-- has been inserted; line 10, “(Fig. 1A)” has been deleted.
IN THE CLAIMS
Claim 2, line 3, “media” has been deleted and --medium-- has been inserted.
Claim 3, line 3, “pumping” has been deleted and --pump-- has been inserted.
Claim 4, line 3, “pumping” has been deleted and --pump-- has been inserted.
Claim 5, line 3, “pumping” has been deleted and --pump-- has been inserted.
Claim 8, line 2, “pumping” has been deleted and --pump-- has been inserted.
Claim 13, line 2, “pumping” has been deleted and --pump-- has been inserted.
Allowable Subject Matter
3.	Claims 1-19 are allowed.

the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: at least one outlet pipe (9) provided on the housing (2) for at least partially receiving the outlet element (8) of the pump apparatus (4), the actuating apparatus consisting of at least one actuating element (10), by means of which the pump apparatus (4) can be driven, such that a flowable medium can be dosed when flowing out of the outlet pipe (9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -: 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754